department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp b3 tl-n-3285-98 uilc internal_revenue_service national_office field_service_advice memorandum for mary helen weber associate area_counsel - strategic litigation cc lm mct slcin richard g goldman chief branch office of assistant chief_counsel administrative provisions and judicial practice cc pa apjp b03 subject mitigation and carryovers this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend year year x a issue can the internal_revenue_service assess a deficiency in year a year for which assessments are barred if adjustments to income_tax_liability for year make unavailable for carryover to year net operating losses passive_activity_losses excess charitable_contributions and a credit carry forward conclusion if the adjustments to year are sustained by a determination as defined in sec_1313 then assessment of a deficiency may be authorized for year under the mitigation provisions facts tl-n-3285-98 in year x a tefra partnership reconfigured its partnership structure the internal_revenue_service the service has determined that this reconfiguration may have effectuated a sale of partnership interests by certain partners including a during year a owned a partnership_interest in x a filed a federal_income_tax return for year reporting income from wages and interest a reduced that income by deducting net operating losses that a had carried forward to year from years preceding year because a deducted a portion of the net operating losses carried into year a reported no income_tax_liability for year a was able to carry forward to year additional net operating losses passive_activity_losses excess charitable_contributions and general business credits because they were not used in year on his return for year a offset his income with deductions of the net operating losses passive_activity_losses excess charitable_contributions and general_business_credit carryovers from years prior to year to fully exhaust the available carryovers the service proposes to increase a’s income for year to reflect the recognition of gain from the sale of part of a’s interest in x if the proposed increase in income is sustained a must use the entire amount of the carryovers from the years prior to year in year thereby making them unavailable for carryforward to year disallowance of the deductions for the net operating losses passive_activity_losses excess charitable_contributions and general business credits in year will result in a deficiency because the limitations_period for making assessments for year has expired the service will be barred from assessing the deficiency unless the mitigation provisions of sec_1311 -- apply law and analysis the mitigation provisions of i r c were designed to palliate the effect of the period of limitations in certain meticulously and narrowly drafted situations see 34_tc_1051 for an adjustment to be authorized under these provisions four conditions must be met first an error must have occurred in a closed tax_year that cannot otherwise be corrected by operation of law see sec_1311 second there must be a determination for an open tax_year as defined in sec_1313 a determination is a final_decision by a court a closing_agreement a final disposition of a claim_for_refund or an agreement under sec_1_1313_a_-4 third the determination must result in a circumstance under which an adjustment is authorized by sec_1312 there are seven circumstances under which an adjustment is authorized these circumstances involve double inclusion of an item_of_gross_income sec_1312 double allowance of a deduction or credit i r c tl-n-3285-98 sec_1312 double exclusion of an item_of_gross_income sec_1312 double disallowance of a deduction or credit sec_1312 correlative deductions and inclusions for trusts or estates and legatees beneficiaries or heirs sec_1312 correlative_deductions_and_credits for certain related corporations sec_1312 and basis_of_property after erroneous treatment of a prior transaction sec_1312 fourth except for determinations described in sec_1312 and in sec_1312 the determination must adopt a position maintained by a party that is inconsistent with the error that has occurred see sec_1311 as relevant in this case sec_1312 allows an adjustment to be made in a barred year if a determination allows a deduction or credit in an open tax_year that was erroneously allowed to the taxpayer in the tax_year for which assessments are now barred in other words allowance of the deduction or credit in the determination gives a taxpayer the benefit of a double allowance of the deduction or credit a condition necessary for this adjustment is the maintenance of a position by the taxpayer that is inconsistent with the erroneous allowance of the deduction or credit see sec_1311 the type of inconsistent_position referred to in the statute is illustrated by the example under sec_1_1311_b_-1 a taxpayer in his return for claimed and was allowed a deduction for a loss arising from a casualty after the taxpayer had filed his return for and after the period of limitations upon the assessment of a deficiency for had expired it was discovered that the loss actually occurred in the taxpayer therefore filed a claim_for_refund for the year based upon the allowance of a deduction for the loss in that year and the claim was allowed by the commissioner in the taxpayer thus has maintained a position inconsistent with the allowance of the deduction for by filing a claim_for_refund for based upon the same deduction as the determination the allowance of the claim_for_refund adopts such inconsistent_position an adjustment is authorized for the year as the example under sec_1_1311_b_-1 illustrates for an adjustment to be made in the government’s favor the taxpayer rather than the government must have taken an inconsistent_position for another tax period in the example in subparagraph of this paragraph assume that the taxpayer did not file a claim_for_refund for but the commissioner issued a notice_of_deficiency for based upon other items the taxpayer filed a petition with the tax_court of the united_states and the commissioner in his answer voluntarily proposed the allowance for tl-n-3285-98 of a deduction for the loss previously allowed for the tax_court took the deduction into account in its redetermination in of the tax for the year in such case no adjustment would be authorized for the year as the commissioner and not the taxpayer has maintained a position inconsistent with the allowance of a deduction for the loss in that year the examples under sec_1_1311_b_-1 illustrate instances where an inconsistent_position has been maintained they do so however outside the context of a carryover from one year to another in that context there is little authority on the maintenance_of_an_inconsistent_position the principal reported authority is 95_tc_397 in that case the taxpayers had claimed a net_operating_loss on their return for which they carried back to and forward to and sometime after the taxpayers agreed to a substantial increase in their taxable_income for and the effect of this increase was to reduce the amount of net operating losses available for carryover beyond the taxpayers and the service entered into a closing_agreement stipulating to the allowable deductions for and subsequently the commissioner of internal revenue pursuant to the closing_agreement determined a deficiency for proposing an increase in the taxpayers’ taxable_income equal to the amount by which the closing_agreement had reduced the carryover available for use in that year at the time the notice_of_deficiency was issued was a closed_year the united_states tax_court concluded that the net_operating_loss_deduction taken in was erroneous to the extent it exceeded the amount allowed in the closing_agreement it described the situation as one covered by sec_1312 which permits an adjustment if the conditions of sec_1311 are satisfied the conditions of that provision are satisfied if a determination adopts a position maintained by the taxpayer that is inconsistent with an erroneous allowance finding that the taxpayers made no argument regarding this requirement the court did not address whether the requirement was satisfied ultimately the court held that the mitigation provisions lifted the bar of the statute_of_limitations to permit assessment of a deficiency based upon a reduction of the net_operating_loss_deduction for the outcome of bolten if not the reasoning suggests that a taxpayer having previously carried over a loss or credit from one year to the next maintains an inconsistent_position under sec_1313 whenever a determination duplicatively allows a deduction for the loss or duplicatively allows the credit in the earlier year in such a circumstance the taxpayer cannot waive the right to deduct the loss or claim the credit for the earlier year by law the deduction for the loss or the credit must be claimed the premise of a carryover to a later year is that a loss tl-n-3285-98 or credit could not be used in an earlier year by carrying over a loss or credit a taxpayer essentially maintains that the loss or credit has not been fully absorbed this position is inconsistent with the allowance of a deduction for the loss in an earlier tax_year based upon bolten it follows that a will have maintained an inconsistent_position if a determination reduces in year the amounts that were erroneously carried over as losses or credits to year in proposing an adjustment for year the service should take into account these losses and credit doing so will not jeopardize the service’s ability to propose an adjustment for year as a by carrying over the losses and credits to year has already maintained that these amounts could be applied in year but for a lack of offsetting income it should be noted that the facts of this case are not the same as those described in the example under sec_1_1311_b_-1 in that example the taxpayer made no implied claim in an open_year to a deduction also claimed in a closed_year in this case there is such a claim case development hazards and other considerations although bolten ducked the issue you have asked us to address it did point out that the case law on whether a taxpayer has maintained an inconsistent_position is in a word inconsistent we think the strongest support for the position we have reached is the outcome in bolten other cases present dissimilar facts and point in no clear direction please call if you have any further questions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views
